DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Applicant’s request for Corrected Filing Receipt with the submission of Corrected Application Data Sheet was received on December 16, 2020 and processed accordingly.


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not explicitly teach or disclose performing fractal analysis of at least one part of an interface region between adequately and abnormally perfused tissue from an object of study that features perfusion wherein the interface region is defined as a region where adequately and abnormally perfused areas merge into each other, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662